 
Exhibit 10.4
 
GENERAL SECURITY AGREEMENT
 
Dated: February 16, 2018
 
For the purpose of securing the payment and performance of any and all
obligations, loans, credit extensions, indebtedness, liabilities, and duties,
whether contingent or matured, now or hereafter owing to Ally Bank (Ally Capital
in Hawaii, Mississippi, Montana and New Jersey) or Ally Financial, Inc.
(collectively, the “Ally Parties”), and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, RumbleOn,
Inc., conducting business at 4521 Sharon Road, Suite 370, Charlotte, NC 28211,
(“Dealer”), grants to the Ally Parties a security interest in, and a collateral
assignment of, any and all of the following described property in which Dealer
now or hereafter acquires an interest, wherever located, in whatever form, and
in any and all proceeds thereof: all inventory; equipment; fixtures; accounts,
including factory open accounts of Dealer; accounts with banks and other
financial institutions; cash and cash equivalents; general intangibles; all
documents; instruments; investment property; and chattel paper (the
“Collateral”).
 
Dealer has the power and authority to enter into this Security Agreement, and
has taken all steps necessary to ensure that this Agreement is legally valid and
enforceable.
 
Unless the Ally Parties provide written consent, Dealer must not sell, transfer
or otherwise dispose of any Collateral other than in the ordinary course of
Dealer’s business. The Ally Parties have the right to inspect the Collateral and
Dealer’s related books and records. Dealer authorizes the Ally Parties or their
designee(s) to execute on behalf of Dealer and to file any and all UCC financing
statements to confirm, create, perfect, continue, modify or extend the Ally
Parties’ security interest in and to the Collateral.
 
Upon default and in addition to all other rights and remedies provided by law,
the Ally Parties have the remedies of a secured party under the Uniform
Commercial Code including, without limitation, the right to take possession, or
receive, collect, endorse and negotiate any of the Collateral. For this purpose
the Ally Parties may enter upon the premises where the Collateral is situated
and remove the Collateral. In the event the Ally Parties take possession of the
Collateral, the Ally Parties may sell it at public or private sale or otherwise
in a commercially reasonable manner and apply the proceeds of this sale or
disposition, less the expenses of retaking, holding, preparing for sale, and
selling the Collateral and reasonable attorney’s fees and legal expenses
incurred by the Ally Parties, to the partial or complete satisfaction of any of
Dealer’s indebtedness or obligation to the Ally Parties. Upon default by Dealer
and demand by the Ally Parties, Dealer must segregate and account for the
Collateral and the proceeds thereof.
 
If any notification of intended disposition of any of the Collateral is required
by law, notice will be considered reasonably and properly given if it is mailed
at least ten days before the scheduled disposition (unless a different time is
specifically allowed or required by law) and addressed to the Dealer at the
address shown above.
 
Any provision of this Agreement prohibited by law is ineffective only to the
extent of the prohibition without invalidating the remaining provisions of this
Agreement. The non-enforcement by the Ally Parties of any right under this
Agreement is not a waiver thereof.
 
This Agreement is binding on Dealer and the Ally Parties and their respective
successors, administrators and assigns.
 
RumbleON, Inc.
 
Witness
Signature:
 /s/ Marshall Chesrown

 
Signature:
/s/ Beverly Rath

By (print):
Marshall Chesrown
 
By (print):
Beverly Rath
Title:
President/CEO
 
Title:
Controller
Date:
2-16-18
 
Date:
2-16-18
 
Ally Bank
 
Ally Financial Inc.
Signature:
/s/ Christian Kemp
 
Signature:
/s/ Christian Kemp
By (print):
Christian Kemp
 
By (print):
Christian Kemp
Title:
Authorized Representative
 
Title:
Authorized Representative
Date:
2-16-18
 
Date:
2-16-18

 
 
- 1 -


